DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The claim amendment filed 5/27/20 is entered.  Claims 1-9 are cancelled, and new claims 10-21 are pending and under examination.
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, the term “applications” should be amended to read “application” to be consistent with previously claimed terminology.  Also in claim 16, the term “advise” should be amended to read “advice” to be consistent with terminology in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11-21 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11-18 and 21 recite a “platform”, but define said platform by a method step performed the application.  Thus, claims 11-18 and 21, and the dependent claims thereof, recite more than one statutory class (i.e., product and process), thus rendering the claims indefinite.  Examiner suggests amending each of these claims to state “the application is configured to:” perform the recited step.  
Claim 13 recite(s) the limitation “provides a weighted scoring system to predict future behavior and suggest personalized additional activities to the user”. However, the term “weighted scoring system” renders the claim indefinite as this does not have a plain and customary meaning, and is not further defined by the claim or specification.  For example, it is unclear what factors are weighted and how a prediction is determined to provide the stated result.  Thus, it is unclear what constitutes the claimed 
Claim(s) 16 recite(s) the limitation "wherein the applications further provides remarks, advise, and messages to act as triggers for the user ".  The terms “remarks”, “advise”, and “messages” are interpreted as synonymous terms, and they are not distinguished by any further definition in the claims or specification.  Thus, it is unclear what constitutes each of these separately identified terms.   Therefore, claim 16 is indefinite.
Claim(s) 18 recite(s) the limitation "wherein the application further comprises using data and predictive and artificial intelligence modeling to display empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this limitation in the specification is in paragraph 0048 which states: “The underlying software uses Big Data, predictive and artificial intelligence modeling”.  Therefore, the claim is indefinite.
Claim(s) 19 recite(s) the limitation "wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time".  It is unclear what “information, suggested trajectories, alerts, calendars notices, and any combination thereof” this claim refers to which are recited in a vague nature with no reference to what the data relates to.  Moreover, it is unclear how this data is “used to modify a lifestyle habit of the user” which could have an infinite number of meanings.  Therefore, claim 19 is indefinite.
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 13 recite(s) the limitation “provides a weighted scoring system to predict future behavior and suggest personalized additional activities to the user”. However, the term “weighted scoring system” renders the claim indefinite as this does not have a plain and customary meaning, and is not further defined by the application as originally filed.  The phrase “weighted scoring” only identifies the intended use, and the word “system” is a generic term.  Together, the phrase “weighted scoring system” could have an infinite number of meanings, and the written description does not provide a single explanation beyond merely referring to the term a single time in paragraph 0046.  Therefore, one of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the time of filing the present application based on the lack of detail defining this limitation in the application as originally filed.  Claim 14 and 15 also refer to a “weighted scoring system”, and thus is rejected to under the same rationale. Claim 16 and 17 are deficient based on their incorporation by reference to claim 15.
Claim(s) 18 recite(s) the limitation "wherein the application further comprises using data and predictive and artificial intelligence modeling to display empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term as provided above.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this limitation in the specification is in paragraph 0048 which states: “The underlying software uses Big Data, predictive and artificial intelligence modeling”.  One of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the time of filing the present application based on the lack of detail defining this limitation in the application as originally filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (i.e., platform consisting of an application), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a judicial exception including a platform to facilitate healthy lifestyle changes including improved diet and exercise: The claim(s) recite(s) a series of steps or tasks that could be practically performed by mental process (i.e., observation, evaluation, opinion, and/or judgement) and/or certain methods of organizing human activity (i.e., interpersonal interaction, instruction, and/or teaching) and/or mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), including: track an activity level and dietary level of a user (observation; interpersonal interaction); analyze the tracked levels in relation to a goal (evaluation; interpersonal interaction); and provide feedback to the user in response to the analysis (judgement or opinion; interpersonal interaction); suggests additional activities to the user to achieve the goal (judgement or opinion; interpersonal interaction); receives an input to indicate whether the user complied with the suggested additional activities (observation; interpersonal interaction); evaluates the suggested additional activities and the compliance of the user with respect to the suggested additional 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., an application viewable on a mobile device, the application configured to: perform the judicial exception above; or wherein the application performs the judicial exception above; using […] artificial intelligence modeling to display empathetic coaching responses to wherein the application further comprises a portion control system configured to receive an image of a food for consumption by the user) are recited at a high level of generality with no further detail whatsoever regarding how the underlying functionality achieves the stated result.  These generically recited computer components (i.e., application on a mobile device) represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of mobile device.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no apparent improvement to computer functionality or other technology based on the lack of detail further defining these generic computer components in the claims.  Furthermore, the recitation of using “artificial intelligence” to perform the task above, is recited so generically with no further details defining what algorithm or machine learning process is used to achieve this function, that it is akin to using the words “apply it” to any generic computer system and thus not an improvement in technology.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.   Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements are recited at a high level of generality, and thus do not offer meaningful limitations beyond generally linking the abstract idea(s) to a technological environment.  The technological environment, namely the computer components (i.e., application on a mobile device, including a portion control system) recited for performing the judicial exception, are interpreted as well-known, routine and conventional as evidenced by the lack of further detail in the specification showing these features are sufficiently well-known as it does not require a description of the particulars to satisfy 35 USC 112(a).  The claimed computer components recite result-based steps with no further definition describing the underlying functionality of the computer system, and thus are akin to using the words “apply it” to any Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Together or individually, the claimed additional elements do not offer any apparent improvement to computer functionality or other technology, nor do they recite a particular machine based on the generic nature which they are claimed.  And as provided under prong 2, the recited reference to using AI is recited with no further details whatsoever, not limiting it to any particular algorithm or machine learning process, and thus do not result in any improvement to the associated hardware or other technology.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 10-21 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baarman (US 2012/0179665).  
Regarding claim 10, Baarman teaches a platform to facilitate healthy lifestyle changes including improved diet and exercise (Abstract: health monitoring system which tracks at least food and exercise characteristics of a user to provide recommendations), consisting: an application viewable on a mobile 
Regarding claim 11, Baarman further teaches wherein the application suggests additional activities to the user to achieve the goal (par. 0041: recommender may suggest the user consume certain food portions or supplements, as an example).
Regarding claim 12, Baarman further teaches wherein the application receives an input to indicate whether the user complied with the suggested additional activities (par. 0052: user may manually enter or scan a photo of the food or food packaging).
Regarding claim 19, Baarman further teaches wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time (par. 0041: recommender may suggest the user consume certain food portions or supplements, as an example, which is interpreted as information for a user to modify a lifestyle habit of the user, namely what they are consuming, for an extended period of time).
Regarding claim 20, Baarman further teaches wherein the application further comprises a portion control system configured to receive an image of a food for consumption by the user (par. 0007; 0041; 0055: data acquisition system acquires info on food based on image of the product).
Regarding claim 21, Baarman further teaches wherein the application provides instant feedback indicating a portion size overage relative to a target plate size (par. 0041: the recommender may provide a visual representation of a food plate showing the portion of food in one color if they should eat it, and another color if they should not eat it).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/JAMES B HULL/Primary Examiner, Art Unit 3715